DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 
	Applicant’s amendment, filed 12/22/2020, has been entered.
	Claims 4-5, 16 have been canceled.
	Claim 43 has been added.
Claims 1-3, 6-15, 17-43 are pending.
Applicant elected without traverse of species of anti-PCSK9 antibody with HV and LV of SEQ ID NOs: 49 and 23, respectively, in the reply filed on 05/22/2017.  
Claims 19, 26-28, 31, 40-41 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. 
Claims 1-3, 6-15, 17-18, 20-25, 29-30, 32-39, 42, 43 are currently under examination as they read on a method of lowering serum LDL cholesterol in a patient diagnosed with homozygous familial hypercholesterolemia (HFH) comprising administering at least one anti-PCSK9 antibody.

This Office Action will be in response to Applicant’s remarks / arguments, filed 12/22/2020.
The Rejections of Record can be found in the previous Office Action, mailed 09/25/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s argument has been considered but has not been found persuasive for reasons of record.  The Rejections of Record can be found in the previous Office Action, mailed 05/02/2019.

In response, it is noted that the claim does not required all the encompassed variants to have the consensus sequences.  Moreover, the claim language does not distinguish where the 10% sequence variation can occur in the reference VH and VL sequences, i.e., the difference can be inside or outside the consensus sequences, which could or could not affect the binding capability of the antibody given that CDRs are critical for binding as evidenced by the numerous references cited in the rejection of record (e.g., Rudikoff).  
Applicant also argues that the sequence is provided and thus Applicant was in possession of the claimed invention and that the question as to binding with the encompassed variants was not refuted.  
In response, it is noted that in the previous Office Action, a sequence with as many as 10 amino acids (equivalent to an entire CDR) deleted and can still share 90% sequence identity with the reference VH and VL sequences.  This example demonstrate the breadth of the claim with the percent identity language and that the variants encompassed by the breadth of the claim.  An antibody with an entire CDR missing would not be expected to have the binding specificity as required by the claim.  
Applicant’s argument has not been found convincing.  Therefore, the rejection is maintained as it applies to the amended claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 6-15, 17-18, 20-25, 29-30, 32-39, 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Jackson et al. (US 2009/0142352 A1, cited on IDS).
Jackson et al. taught the same or nearly the same method of lowering serum cholesterol comprising administering anti-PCSK9 antibody, 21B12 (see, e.g., paragraph [0496]). It is noted that this reference is Applicant’s own work therefore, the same antibody designation would have identical sequences of the heavy and light chains and their CDRS.  The prior art also taught overlapping ranges of doses as recited in the present claims (see paragraph [0405]) and various routes of administration (see paragraph [0407]).  Moreover, Jackson et al. taught patients with homozygous hypercholesterolemia (see paragraph [0375]) and treating those identified with family history of hypercholesterolemia with 21B12 antibody (see paragraph [0505]).  With regards to claim 42, it is noted that the residual LDL receptor activity of 2% to 25% is a 
With regards to the newly added claim 43, it is noted that one of ordinary skill in the art would be expected to select a patient who has serum LDL-C of at least 130 mg/dL given that the prior art taught treating familial hypercholesterolemia patients (as noted above) and that the CDC has defined FH is LDL cholesterol level over 190 mg/dL in adults (and over 160 mg/dL in children).
With regards to the limitation of “lowering serum LDL cholesterol level by at least about 10%”, it is noted that there does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. Given that the prior art taught the same or nearly the same method as recited in the present claims, one would lower serum LDL cholesterol level by at least about 10% when practicing the method taught by prior art.
The difference between Jackson and the present claims is that Jackson did not teach recited the specific dosage range and frequencies of administration of the antibody.  However, it would have obviously for one of ordinary skill in the art to administer the antibody at any one of the recited frequencies or dosage given the teaching by Jackson.
With regards to the limitations on administration dosage and frequency, it is noted that such manipulations routinely practiced by the ordinary artisan at the time the invention were made were known as result effective variables to increase efficacy of the treatment.  It is well In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).  As administering PSCK9 antibody was known and readily practiced by the ordinary artisan at the time the invention was made, it would have been obvious to optimize the frequency of administration as well as evaluating the subject for effectiveness of the treatment. Moreover, Jackson specifically taught that dosage and frequency of administration can be determined in order to achieve desired cholesterol level (see paragraphs [0405]-[0406]).  Therefore, it is likely the product not of innovation but of ordinary skill and common sense.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, was made as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Applicant’s argument
In contrast to Applicant’s argument that the prior art did not teach or suggest the four elements recited in claim, it is noted that Jackson et al. clearly taught treating hypercholesterolemia with the anti-PCSK9 antibody as stated in the Abstract, claims 32-33.  Prior art also disclosed homozygous hypercholesterolemia as one of the cholesterol related disorders to be treated with the antibody (see paragraph [0375]).  With regards to the doses of about 400 to about 450 mg, it is noted that it is a result-effective variable that can be optimized 
With regards to the alleged unexpected results shown in Example 26, it is noted that given the prior art taught using the same antibody was effective for lowering cholesterol and treating cholesterol related disorders such as familial hypercholesterolemia (see Examples 19, 20 and 23), it would not have been unexpected to use a dose within the prior art taught range to achieve a desired result.  Therefore, the alleged unexpected result does not outweigh the prima facie obviousness found in the prior art.
Therefore, the rejection is maintained as it applies to amended and added claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-15, 17-18, 20-25, 29-30, 32-39 and 42-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-66 of U.S. Patent No. 9,045,547. Although the claims at issue are not identical, they are not patentably distinct from both sets of claims are drawn to treating hypercholesterolemia using the same or nearly the same anti-PCSK9 antibody.  Although the patented claims did not teach the specific dosages, frequency and/or routes of administration, it would have been obvious to one of ordinary skill in the art to work out these perimeters as they are result-effective variables that can be optimized within his/her technical skills in order to achieve optimum therapeutic results.  Therefore, they would anticipate or render obvious of each other.
Applicant’s request to hold the rejection in abeyance has been noted.  The rejection is maintained.

Claims 1-3, 6-15, 17-18, 20-25, 29-30, 32-39 and 42-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims of the following copending applications.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending applications identified herein are directed to a method of reducing cholesterol level in a subject comprising administering an antibody that binds PCSK9 and inhibits binding of PCSK9 to LDLR thereby reducing PCSK9 mediated LDLR degradation. Although the patented claims did not teach the specific dosages, frequency and/or routes of administration, it would have been obvious to one of ordinary skill in the art to work out these perimeters as they are result-effective variables that can be optimized within his/her technical skills in order to achieve optimum therapeutic results.  Therefore, the claims anticipate and/or render obvious of each other.



Claims
USSN 13/494912
56-57
USSN 13/931716
1-32
USSN 13/469032
39-42, 44, 46-50, 52, 54-56,  87-88, 90-91, 94-98, 100, 102-131
USSN 14/459777
2-31


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The applicable copending claims listed above have been adjusted according to the current prosecution status of the copending claims.  Applicant’s request to hold the rejection in abeyance has been noted.  The rejection is maintained.

Conclusion
No claim is allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        June 14, 2021